Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 1 of 13            FILED
                                                                2019 Feb-15 PM 12:43
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 2 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 3 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 4 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 5 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 6 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 7 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 8 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 9 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 10 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 11 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 12 of 13
Case 5:19-cv-00284-LCB Document 1 Filed 02/15/19 Page 13 of 13
